DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment

2.	The Amendment filed August 13, 2021 has been entered.  Claims 4, 12, and 20 have been cancelled.  Claims 1, 3, 7, 9- 10, 15, 17, and 19 have been amended.  Claims 21-23 have been added.  Claims 1-3, 5-11, 13-19, and 21-23 are pending in the application.   Applicant’s amendments to the Specification have overcome the objections previously set forth in the Non-Final Office Action mailed 05/17/2021.

Claim Objections

	Claim 23 is objected to because of the following informalities:  Claim 23, line 3, the word “an” is a typographical error, which should be - - a - -. 
	Appropriate correction is required. 

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-2, and 9-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-9 of U.S. Patent No. 10674256.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, and 9-10 of the current Application (16/889243) are merely broader versions of the patented claims 8-9 of U.S. Patent No. 10674256 with obvious wording variations. 
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); 

	Regarding claim 1, Applicant merely broadens the scope of patent claim 9 (which including claims 8 and 9) of the patent 10674256 by at least: 
		eliminating “audio” in “audio circuit board”; varying “port” to “opening”; varying “ compressible component” to “compressible spacer”; “a housing” is as found in claim 9 of the patent; located entirely on a side of the circuit board relative to a second surface is as found in claim 8 of the patent (obvious wording variations of the compressible component structured such that an opening in the compressible component at least partially aligns with the opening in the audio circuit board, see claim 8 of the patent). 
	
	Regarding claim 2, limitation “support structure” is found as “support component” in claim 8 of the patent 10674256. 

Regarding claim 9, Applicant merely broadens the scope of patent claim 9 (which including claims 8 and 9) of the patent 10674256 by at least: 
		eliminating “audio” in “audio circuit board”; varying “port” to “opening”; varying “ compressible component” to “compressible spacer”; varying “housing” in claim 9 of the patent to “camera housing”; located entirely on a side of the circuit board relative to a second surface is as found in claim 8 of the patent (obvious wording variations the compressible component structured such that an opening in the 
	
	Regarding claim 10, limitation “support structure” is found as “support component” in claim 8 of the patent 10674256. 

6. 	Claims 3, 5-6, 11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Clyne U.S. Patent No. 10674256 (hereinafter, “Clyne ‘256”) in view of Kropf U.S. Application Publication 20160094911 (cited by Applicant).

	Regarding claim 3, claim 9 of Clyne ‘256 teaches the camera of claim 2.  
	However, claim 9 of Clyne ‘256 fails to teach wherein the support structure has a mechanical stiffness greater than a mechanical stiffness of the waterproof membrane and the support structure is comprised of plastic, ceramic, or metal. 
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which the acoustic ports 80 are apertures which pass through bladder 60a and are individually sealed by a respective acoustic membrane or vent 82 to prevent water from entering the ports 80 and maintain the fixed dry air inside the speaker 20b as shown in FIG. 4C. Acoustic vents 82 are individually a 0.3 mm thick silicone rubber disk which seals individual acoustic ports 80 which are 10 mm in diameter in the described embodiment (FIG. 4C, par [0087], see Kropf).  A rigid support spider 112, such as PVC or stainless steel, is 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the underwater communication systems, underwater speakers, underwater microphone assemblies and methods taught by Kropf with the camera of Clyne ‘256 such that to obtain wherein the support structure has a mechanical stiffness greater than a mechanical stiffness of the waterproof membrane as claimed in order to protects the membranes from damage due to increasing water pressure on the outside of the membranes when descending as suggested by Kropf in paragraph [0130].
		
	Regarding claim 5, claim 9 of Clyne ‘256 teaches the camera of claim 1. Claim 9 (which including claims 8 and 9) further teaches port and housing (see claim 9 of Clyne ‘256). 
	However, claim 9 of Clyne ‘256 fails to teach wherein the port comprises a first radius on an external surface of the housing and a second radius on an internal surface of the housing. 
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which the acoustic ports 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the underwater communication systems, underwater speakers, underwater microphone assemblies and methods taught by Kropf with the camera of Clyne ‘256 such that to obtain wherein the port comprises a first radius on an external surface of the housing and a second radius on an internal surface of the housing as claimed in order to protects the membranes from damage due to increasing water pressure on the outside of the membranes when descending as suggested by Kropf in paragraph [0130].

claim 6, claim 9 of Clyne ‘256 in view of Kropf teaches the camera of claim 5.  Claim 9 of Clyne ‘256 in view of Kropf, as modified, teaches wherein the first radius (see radius at membrane 146, Fig. 11F) is greater than the second radius of the housing (see radius at microphone capsule 142, Fig. 11F, par [0115] see Kropf).	

	Regarding claim 11, this claim has similar limitations as Claim 3.  Therefore it is interpreted and rejected under for the reasons set forth in the rejection of Claim 3.

	Regarding claim 13, claim 9 of Clyne ‘256 microphone assembly of claim 10. claim 9 of Clyne ‘256 fails to teach wherein the port comprises a first radius and the support structure comprises a second radius. 
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which the acoustic ports 80 are apertures which pass through bladder 60a and are individually sealed by a respective acoustic membrane or vent 82 to prevent water from entering the ports 80 and maintain the fixed dry air inside the speaker 20b as shown in FIG. 4C. Acoustic vents 82 are individually a 0.3 mm thick silicone rubber disk which seals individual acoustic ports 80 which are 10 mm in diameter in the described embodiment (FIG. 4C, par [0087], see Kropf); airway 148 directs the sound pressure waves received through the acoustic membrane 146 through a housing 141 of body 140 to an input port 162 and microphone 143 of microphone capsule 142 which converts the sound pressure waves into corresponding electrical signals (FIG. 11F, par [0115], see Kropf).  As shown in Fig. 11F, input port 162 having a first radius (see radius at microphone capsule 142, Fig. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the underwater communication systems, underwater speakers, underwater microphone assemblies and methods taught by Kropf with the microphone of Clyne ‘256 such that to obtain wherein the port comprises a first radius and the support structure comprises a second radius as claimed in order to protects the membranes from damage due to increasing water pressure on the outside of the membranes when descending as suggested by Kropf in paragraph [0130]

	Regarding claim 14, claim 9 of Clyne ‘256 in view of Kropf teaches the microphone assembly of claim 13.  claim 9 of Clyne ‘256 in view of Kropf, as modified, teaches wherein the second radius (see radius at membrane 146, Fig. 11F) is greater than the first radius of the housing (see radius at microphone capsule 142, Fig. 11F, par [0115] see Kropf).

7. 	Claim 7, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Clyne U.S. Patent No. 10674256 (hereinafter, “Clyne ‘256”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant).

claim 7, claim 9 (which including claims 8 and 9) of Clyne ‘256 teaches the camera of claim 1.  However, claim 9 of Clyne ‘256 fails to teach wherein the compressible spacer is directly coupled to the second surface of the circuit board via an adhesive.
	Cohen teaches systems and methods for retaining a microphone (see Title) in which the compressible spacer (A tight (i.e., by compressing) seal between sound channeling structure 202 and microphone retaining block 252 (the tight seal is also considered as a spacer since it occupies a space between sound channeling structure 202 and microphone retaining block 252) may allow sound channeling structure 202 to deliver substantially all of the received sound to microphone retaining block 252 (and thus, to microphone 160, Figs. 2A, 2B, par [0057], see Cohen) is directly coupled to the second surface of the circuit board see surface of 170a on the left, Fig. 3B, see Cohen) via an adhesive (see location of adhesive 308 and sound channeling structure 202, Fig. 3B; Microphone retaining block 252 may also include an adhesive 308 that may secure portion 170a (and thus, microphone 160) to an inner surface of microphone retaining block 252. Adhesive 308 may be similar to any of adhesives 302, 304, and 306, and may include an aperture 308a that may allow sound to pass into microphone aperture 160a (FIGS. 3A and 3B, par [0066], see Cohen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for retaining a microphone taught by Cohen with the camera of Clyne ‘256 such that to obtain wherein the compressible spacer is directly coupled to the second surface of the circuit board via an adhesive as claimed in order to be easy to integrate into electronic 

	Regarding claim 15, this claim has similar limitations as Claim 7.  Therefore it is interpreted and rejected under for the reasons set forth in the rejection of Claim 7.

8. 	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 (which including claims 8, 9 and 13) of Clyne U.S. Patent No. 10674256 (hereinafter, “Clyne ‘256”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant), and further in view of Szczech et al. U.S. Patent Application Publication 20140064546 (hereinafter, “Szczech”).

	Regarding claim 21, claim 13 of Clyne ‘256 in view of Cohen teaches the camera of claim 7.  Claim 13 of Clyne ‘256 in view of Cohen, as modified, teaches all limitations of Claim 21 excepted wherein the compressible spacer a circular structure with an inner radius and an outer radius.
	Szczech teaches microphone assembly (see Title) in which Referring now to FIGS. 7-8, another example of a microphone assembly 700 is described. The microphone assembly 700 includes a grommet 702; bumps (e.g., constructed of gold); a wire bond 706; a transducer 708 (including a diaphragm 705 and back plate 707); a housing (e.g., a metal can) 710 that includes a top port or opening 703, see Figs. 7, 8, par [0057]  see Szczech); the grommet 702 is a ring that extends into the port 703 and compressible), see also opening 703; that is circular in shape and includes an inner radius (see radius of opening 703, Figs. 7, 8, pars [0057-0058], see Szczech).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the microphone assembly taught by Szczech with the microphone assembly of Claim 13 of Clyne ‘256 in view of Cohen such that to obtain wherein the compressible spacer is a compressible annulus that is circular in shape and includes an inner radius as claimed in order to provide a good transducer to housing seal as suggested by Szczech in paragraph [0059].

9. 	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 (which including claims 8, and 9) of Clyne U.S. Patent No. 10674256 (hereinafter, “Clyne ‘256”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant), and further in view of Szczech et al. U.S. Patent Application Publication 20140064546 (hereinafter, “Szczech”).

	Regarding claim 22, claim 9 of Clyne ‘256 in view of Cohen teaches the microphone assembly of claim 15.  Claim 9 of Clyne ‘256 in view of Cohen, as modified, teaches all limitations of Claim 22 excepted wherein the compressible spacer is a compressible annulus that is circular in shape and includes an inner radius.
	Szczech teaches microphone assembly (see Title) in which Referring now to FIGS. 7-8, another example of a microphone assembly 700 is described. The compressible), see also opening 703 (i.e., annulus) that is circular in shape and includes an inner radius (see radius of opening 703, Figs. 7, 8, pars [0057-0058], see Szczech).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the microphone assembly taught by Szczech with the microphone assembly of Claim 13 of Clyne ‘256 in view of Cohen such that to obtain wherein the compressible spacer is a compressible annulus that is circular in shape and includes an inner radius as claimed in order to provide a good transducer to housing seal as suggested by Szczech in paragraph [0059]. 

10. 	Claim 8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of Clyne U.S. Patent No. 10674256 (hereinafter, “Clyne ‘256”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant), and further in view of Dinh et al. U.S. Patent Application Publication 20110255850 (hereinafter, “Dinh”, previously cited).
	
claim 8, claim 9 of Clyne ‘256 in view of Cohen teaches the camera of claim 7.  However, claim 9 of Clyne ‘256 in view of Cohen fails to teach wherein the adhesive is a pressure sensitive adhesive.
	Dinh teaches electronic subassemblies for electronic devices (see Title) in which the end portions of housing 2012A (i.e., the peripheral metal band or other housing sidewall structures) may be provided with openings such as openings 2022 and 2024 for microphone and speaker ports and opening 2020 for an input-output data port. An opening may be formed in one of the regions 2021 for front-facing camera 26 (Fig. 2A, par [0134], see Ding).  As shown in FIG. 6, printed circuit board connectors 2076 may be used to physically and electrically connect flex circuits 2082A and 2082B to printed circuit board 2074. Dashed lines 2072 show where bracket-shaped cowlings and foam may be provided to help secure connectors 2076. As described in connection with FIG. 5, cowlings may be connected to printed circuit board 2074 using bonds formed from adhesive (e.g., pressure sensitive adhesive, epoxy, or other suitable adhesive materials), solder joints, welds, press fit connections, fasteners, or other suitable attachment mechanisms (Fig. 6, par [0151], see Ding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electronic subassemblies for electronic devices taught by Ding with the camera of Clyne ‘256 in view of Cohen such that to obtain wherein the adhesive is a pressure sensitive adhesive as claimed in order to provide improved fastener mounting arrangements for printed circuit boards as suggested by Dinh in paragraph [0215].

claim 16, this claim has similar limitations as Claim 8.  Therefore it is interpreted and rejected under for the reasons set forth in the rejection of Claim 8.

11.	Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Clyne U.S. Patent No. 10674256 (hereinafter, “Clyne ‘256”) in view of Kropf U.S. Application Publication 20160094911 (cited by Applicant).

Regarding claim 17, Applicant merely broadens the scope of patent claim 15 of the patent 10674256 by at least: eliminating “board” in “audio circuit board”; eliminating “port”; varying “compressible component” to “compressible spacer”; varying “support component” to “support structure”; located entirely on a side of the circuit board relative to a second surface is as found in claim 8 of the patent (obvious wording variations the compressible component structured such that an opening in the compressible component at least partially aligns with the opening in the audio circuit board, see claim 8 of the patent).
	However, claim 15 of Clyne ‘256 fails to teach wherein the support structure is comprised of a rigid material. 
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which a rigid support spider 112, such as PVC or stainless steel, is used to attach the exciter 62 and enclosure 110 to the housing 51b. Spider 112 includes a plurality of arms 114 attached 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the underwater communication systems, underwater speakers, underwater microphone assemblies and methods taught by Kropf with the microphone assembly of Clyne ‘256 such that to obtain wherein the support structure is comprised of a rigid material as claimed in order to protects the membranes from damage due to increasing water pressure on the outside of the membranes when descending as suggested by Kropf in paragraph [0130].

	Regarding claim 18, claim 15 of Clyne ‘256 in view of Kropf teaches the microphone assembly of claim 17.  Claim 15 of Clyne ‘256 in view of Cohen, as modified, further teaches wherein the rigid material is plastic, ceramic, or metal (a rigid support spider 112, such as PVC or stainless steel, is used to attach the exciter 62 and enclosure 110 to the housing 51b, see FIGS. 7A and 7B, par [0101] see Kropf). 

12.	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Clyne U.S. Patent No. 10674256 (hereinafter, “Clyne ‘256”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant), and further in view of Dinh et al. U.S. Patent Application Publication 20110255850 (hereinafter, “Dinh”); previously cited.

claim 19, Applicant merely broadens the scope of patent claim 15 of the patent 10674256 by at least: eliminating “board” in “audio circuit board”; eliminating “port”; varying “compressible component” to “compressible spacer”; varying “support component” to “support structure”.
	However, claim 15 of Clyne ‘256 fails to teach wherein the compressible spacer is coupled to the second surface of the circuit board via an adhesive .
	Cohen teaches systems and methods for retaining a microphone (see Title) in which as shown in FIGS. 3A and 3B, microphone retaining block 252 may include a retaining cavity aperture 274a. Retaining cavity aperture 274a may lead into a retaining cavity (not shown in FIGS. 3A and 3B) that may be configured to self-center and retain microphone 160 and portion 170a of circuit board 170.  Microphone retaining block 252 may also include an adhesive 308 that may secure portion 170a (and thus, microphone 160) to an inner surface of microphone retaining block 252. Adhesive 308 may be similar to any of adhesives 302, 304, and 306, and may include an aperture 308a that may allow sound to pass into microphone aperture 160a (FIGS. 3A and 3B, par [0065], see Cohen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for retaining a microphone taught by Cohen with the microphone assembly of Clyne ‘256 such that to obtain wherein the compressible spacer is coupled to the second surface of the circuit board via an adhesive as claimed in order to be easy to integrate into electronic devices and can provide suitable frequency responses as suggested by Cohen in paragraph [0050].
wherein the adhesive is a pressure sensitive adhesive.
	Dinh teaches electronic subassemblies for electronic devices (see Title) in which the end portions of housing 2012A (i.e., the peripheral metal band or other housing sidewall structures) may be provided with openings such as openings 2022 and 2024 for microphone and speaker ports and opening 2020 for an input-output data port. An opening may be formed in one of the regions 2021 for front-facing camera 26 (Fig. 2A, par [0134], see Ding).  As shown in FIG. 6, printed circuit board connectors 2076 may be used to physically and electrically connect flex circuits 2082A and 2082B to printed circuit board 2074. Dashed lines 2072 show where bracket-shaped cowlings and foam may be provided to help secure connectors 2076. As described in connection with FIG. 5, cowlings may be connected to printed circuit board 2074 using bonds formed from adhesive (e.g., pressure sensitive adhesive, epoxy, or other suitable adhesive materials), solder joints, welds, press fit connections, fasteners, or other suitable attachment mechanisms (Fig. 6, par [0151], see Ding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electronic subassemblies for electronic devices taught by Ding with the microphone assembly of Clyne ‘256 in view of Cohen such that to obtain wherein the adhesive is a pressure sensitive adhesive as claimed in order to provide improved fastener mounting arrangements for printed circuit boards as suggested by Dinh in paragraph [0215].

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of Clyne U.S. Patent No. 10674256 (hereinafter, “Clyne ‘256”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant) in view of Dinh et al. U.S. Patent Application Publication 20110255850 (hereinafter, “Dinh”, previously cited), and further in view of Szczech et al. U.S. Patent Application Publication 20140064546 (hereinafter, “Szczech”).

	Regarding claim 23, Claim 15 of Clyne ‘256 in view of Cohen in view of Dinh teaches the microphone assembly of claim 19.  Claim 15 of Clyne ‘256 in view of Cohen in view of Dinh, as modified, teaches all limitations of Claim 22 excepted wherein the compressible spacer comprises a front side and a back side that extend parallel to one another and the compressible spacer comprises an through hole forming an inner radius that extends from the front side to the back side. 
	Szczech teaches microphone assembly (see Title) in which Referring now to FIGS. 7-8, another example of a microphone assembly 700 is described. The microphone assembly 700 includes a grommet 702; bumps (e.g., constructed of gold); a wire bond 706; a transducer 708 (including a diaphragm 705 and back plate 707); a housing (e.g., a metal can) 710 that includes a top port or opening 703, see Figs. 7, 8, par [0057]  see Szczech); a front side and a back side that extend parallel to one another (see two surface at compression fit 730, Fig. 8; the grommet 702 is a ring that extends into the port 703 and is constructed of molded, low durometer elastomer, such as, silicone in one example (i.e., compressible; the grommet 702 is also considered as a through hole) through hole forming an inner radius that extends from the front side to the back side (see radius of opening 703 Figs. 7, 8, pars [0057-0058], see Szczech).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the microphone assembly taught by Szczech with the microphone assembly of Claim 15 of Clyne ‘256 in view of Cohen in view of Dinh such that to obtain wherein the compressible spacer comprises a front side and a back side that extend parallel to one another and the compressible spacer comprises an through hole forming an inner radius that extends from the front side to the back side claimed in order to provide a good transducer to housing seal as suggested by Szczech in paragraph [0059].

14.	Claims 1-2, and 9-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10051363.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-2, and 9-10 of the current Application (16/889243) are merely broader versions of the patented claim 1 of U.S. Patent No. 10051363 with obvious wording variations. 
	It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); 

	Regarding claim 1, Applicant merely broadens the scope of patent claim 1 of patent 10051363 by at least: 
		eliminating “lens assembly”; eliminating “audio” in “audio circuit board”; eliminating “support annulus”; varying limitation “a compressible annulus” from the patent claim to “a compressible spacer”; located entirely on a side of the circuit board relative to a second surface is as found in claim 1 of the patent (obvious wording variations of a compressible annulus coupled to the audio circuit board structured such that an opening in the compressible annulus is at least partially aligning with the opening in the audio circuit board, see claim 1 of the patent).

	Regarding claim 2, limitation “support structure” is found as “support annulus” in claim 1 of patent 10051363.
		
	Regarding claim 9, Applicant merely broadens the scope of patent claim 1 of patent 10051363 by at least: 
		eliminating “lens assembly”; eliminating “audio” in “audio circuit board”; eliminating “support annulus”; varying limitation “a compressible annulus” from the patent claim to “a compressible spacer”.
	
claim 10, limitation “support structure” is found as “support annulus” in claim 1 of patent 10051363.

15. 	Claim 3, 5-6, 11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Clyne U.S. Patent No. 10051363 (hereinafter, “Clyne ‘363”) in view of Kropf U.S. Application Publication 20160094911 (cited by Applicant).

	Regarding claim 3, claim 1 of Clyne ‘363 teaches the camera of claim 2.  
	However, claim 1 of Clyne ‘363 fails to teach wherein the support structure has a mechanical stiffness greater than a mechanical stiffness of the waterproof membrane and the support structure is comprised of plastic, ceramic, or metal. 
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which the acoustic ports 80 are apertures which pass through bladder 60a and are individually sealed by a respective acoustic membrane or vent 82 to prevent water from entering the ports 80 and maintain the fixed dry air inside the speaker 20b as shown in FIG. 4C. Acoustic vents 82 are individually a 0.3 mm thick silicone rubber disk which seals individual acoustic ports 80 which are 10 mm in diameter in the described embodiment (FIG. 4C, par [0087], see Kropf).  A rigid support spider 112, such as PVC or stainless steel, is used to attach the exciter 62 and enclosure 110 to the housing 51b. Spider 112 includes a plurality of arms 114 attached to housing 51b and a support ring 116 which supports exciter enclosure 110 (FIGS. 7A, 7B, par [0101], see Kropf). In the illustrated 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the underwater communication systems, underwater speakers, underwater microphone assemblies and methods taught by Kropf with the camera of Clyne ‘363 such that to obtain wherein the support structure has a mechanical stiffness greater than a mechanical stiffness of the waterproof membrane and the support structure is comprised of plastic, ceramic, or metal as claimed in order to protects the membranes from damage due to increasing water pressure on the outside of the membranes when descending as suggested by Kropf in paragraph [0130].
	
	Regarding claim 5, claim 1 of Clyne ‘363 teaches the camera of claim 1. Claim 1  further teaches port and housing (see claim 1 of Clyne ‘363). 
	However, claim 1 of Clyne ‘363 fails to teach wherein the port comprises a first radius on an external surface of the housing and a second radius on an internal surface of the housing. 
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which the acoustic ports 80 are apertures which pass through bladder 60a and are individually sealed by a respective acoustic membrane or vent 82 to prevent water from entering the ports 80 and maintain the fixed dry air inside the speaker 20b as shown in FIG. 4C. Acoustic 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the underwater communication systems, underwater speakers, underwater microphone assemblies and methods taught by Kropf with the camera of Clyne ‘363 such that to obtain wherein the port comprises a first radius on an external surface of the housing and a second radius on an internal surface of the housing as claimed in order to protects the membranes from damage due to increasing water pressure on the outside of the membranes when descending as suggested by Kropf in paragraph [0130].

	Regarding claim 6, claim 1 of Clyne ‘363 in view of Kropf teaches the camera of claim 5.  Claim 1 of Clyne ‘363 in view of Kropf, as modified, teaches wherein the first radius (see radius at membrane 146, Fig. 11F) is greater than the second radius of the housing (see radius at microphone capsule 142, Fig. 11F, par [0115] see Kropf).	

	Regarding claim 11, this claim has similar limitations as Claim 3.  Therefore it is interpreted and rejected under for the reasons set forth in the rejection of Claim 3.

	Regarding claim 13, claim 1 of Clyne ‘363 microphone assembly of claim 10. Claim 1 of Clyne ‘363 fails to teach wherein the port comprises a first radius and the support structure comprises a second radius. 
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which the acoustic ports 80 are apertures which pass through bladder 60a and are individually sealed by a respective acoustic membrane or vent 82 to prevent water from entering the ports 80 and maintain the fixed dry air inside the speaker 20b as shown in FIG. 4C. Acoustic vents 82 are individually a 0.3 mm thick silicone rubber disk which seals individual acoustic ports 80 which are 10 mm in diameter in the described embodiment (FIG. 4C, par [0087], see Kropf); airway 148 directs the sound pressure waves received through the acoustic membrane 146 through a housing 141 of body 140 to an input port 162 and microphone 143 of microphone capsule 142 which converts the sound pressure waves into corresponding electrical signals (FIG. 11F, par [0115], see Kropf).  As shown in Fig. 11F, input port 162 having a first radius (see radius at microphone capsule 142, Fig. 11F) and a second radius (see radius at membrane 146, Fig. 11F) on an internal surface of the housing (141, see FIG. 11F, par [0115] see Kropf).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the underwater communication wherein the port comprises a first radius and the support structure comprises a second radius as claimed in order to protects the membranes from damage due to increasing water pressure on the outside of the membranes when descending as suggested by Kropf in paragraph [0130]

	Regarding claim 14, Claim 1 of Clyne ‘363 in view of Kropf teaches the microphone assembly of claim 13.  Claim 1 of Clyne ‘363  in view of Kropf, as modified, teaches wherein the second radius (see radius at membrane 146, Fig. 11F) is greater than the first radius of the housing (see radius at microphone capsule 142, Fig. 11F, par [0115] see Kropf).

16. 	Claim 7, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Clyne U.S. Patent No. 10051363 (hereinafter, “Clyne ‘363”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant).

	Regarding claim 7, claim 1 of Clyne ‘363 teaches the camera of claim 1.  However, claim 1 of Clyne ‘363 fails to teach wherein the compressible spacer is directly coupled to the second surface of the circuit board via an adhesive.
	Cohen teaches systems and methods for retaining a microphone (see Title) in which in which the compressible spacer (A tight (i.e., by compressing) seal between is directly coupled to the second surface of the circuit board see surface of 170a on the left, Fig. 3B, see Cohen) via an adhesive (see location of adhesive 308 and sound channeling structure 202, Fig. 3B; Microphone retaining block 252 may also include an adhesive 308 that may secure portion 170a (and thus, microphone 160) to an inner surface of microphone retaining block 252. Adhesive 308 may be similar to any of adhesives 302, 304, and 306, and may include an aperture 308a that may allow sound to pass into microphone aperture 160a (FIGS. 3A and 3B, par [0066], see Cohen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for retaining a microphone taught by Cohen with the camera of Clyne ‘363 such that to obtain wherein the compressible spacer is coupled to the second surface of the circuit board via an adhesive as claimed in order to be easy to integrate into electronic devices and can provide suitable frequency responses as suggested by Cohen in paragraph [0050].

	Regarding claim 15, this claim has similar limitations as Claim 7.  Therefore it is interpreted and rejected under for the reasons set forth in the rejection of Claim 7.


17. 	Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 (which including claims 1 and 6) of Clyne U.S. Patent No. 10051363 (hereinafter, “Clyne ‘363”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant), and further in view of Szczech et al. U.S. Patent Application Publication 20140064546 (hereinafter, “Szczech”).

	Regarding claim 21, claim 6 of Clyne ‘363 in view of Cohen teaches the camera of claim 7.  Claim 6 of Clyne ‘363 in view of Cohen, as modified, teaches all limitations of Claim 21 excepted wherein the compressible spacer a circular structure with an inner radius and an outer radius.
	Szczech teaches microphone assembly (see Title) in which Referring now to FIGS. 7-8, another example of a microphone assembly 700 is described. The microphone assembly 700 includes a grommet 702; bumps (e.g., constructed of gold); a wire bond 706; a transducer 708 (including a diaphragm 705 and back plate 707); a housing (e.g., a metal can) 710 that includes a top port or opening 703, see Figs. 7, 8, par [0057]  see Szczech); the grommet 702 is a ring that extends into the port 703 and is constructed of molded, low durometer elastomer, such as, silicone in one example (i.e., compressible), see also opening 703; that is circular in shape and includes an inner radius (see radius of opening 703, Figs. 7, 8, pars [0057-0058], see Szczech).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the microphone assembly wherein the compressible spacer is a compressible annulus that is circular in shape and includes an inner radius as claimed in order to provide a good transducer to housing seal as suggested by Szczech in paragraph [0059].

18. 	Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of Clyne U.S. Patent No. 10051363 (hereinafter, “Clyne ‘363”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant), and further in view of Szczech et al. U.S. Patent Application Publication 20140064546 (hereinafter, “Szczech”).

	Regarding claim 22, Claim 1  of Clyne ‘363 in view of Cohen teaches the microphone assembly of claim 15.  Claim 1  of Clyne ‘363  in view of Cohen, as modified, teaches all limitations of Claim 22 excepted wherein the compressible spacer is a compressible annulus that is circular in shape and includes an inner radius.
	Szczech teaches microphone assembly (see Title) in which Referring now to FIGS. 7-8, another example of a microphone assembly 700 is described. The microphone assembly 700 includes a grommet 702; bumps (e.g., constructed of gold); a wire bond 706; a transducer 708 (including a diaphragm 705 and back plate 707); a housing (e.g., a metal can) 710 that includes a top port or opening 703, see Figs. 7, 8, par [0057]  see Szczech); the grommet 702 is a ring that extends into the port 703 and is constructed of molded, low durometer elastomer, such as, silicone in one example (i.e., compressible), see also opening 703 (i.e., annulus) that is circular in shape and includes an inner radius (see radius of opening 703, Figs. 7, 8, pars [0057-0058], see Szczech).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the microphone assembly taught by Szczech with the microphone assembly of Claim 1 of Clyne ‘363 in view of Cohen such that to obtain wherein the compressible spacer is a compressible annulus that is circular in shape and includes an inner radius as claimed in order to provide a good transducer to housing seal as suggested by Szczech in paragraph [0059]. 

19. 	Claim 8, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Clyne U.S. Patent No. 10051363 (hereinafter, “Clyne ‘363”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant), and further in view of Dinh et al. U.S. Patent Application Publication 20110255850 (hereinafter, “Dinh”).
	
	Regarding claim 8, claim 1 of Clyne ‘363 in view of Cohen teaches the camera of claim 7.  However, claim 1 of Clyne ‘363 in view of Cohen fails to teach wherein the adhesive is a pressure sensitive adhesive.
	Dinh teaches electronic subassemblies for electronic devices (see Title) in which the end portions of housing 2012A (i.e., the peripheral metal band or other housing sidewall structures) may be provided with openings such as openings 2022 and 2024 for microphone and speaker ports and opening 2020 for an input-output data port. An opening may be formed in one of the regions 2021 for front-facing camera 26 (Fig. 2A, pressure sensitive adhesive, epoxy, or other suitable adhesive materials), solder joints, welds, press fit connections, fasteners, or other suitable attachment mechanisms (Fig. 6, par [0151], see Ding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electronic subassemblies for electronic devices taught by Ding with the camera of Clyne ‘363 in view of Cohen such that to obtain wherein the adhesive is a pressure sensitive adhesive as claimed in order to provide improved fastener mounting arrangements for printed circuit boards as suggested by Dinh in paragraph [0215].

	Regarding claim 16, this claim has similar limitations as Claim 8.  Therefore it is interpreted and rejected under for the reasons set forth in the rejection of Claim 8.

20.	Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Clyne U.S. Patent No. 10051363 (hereinafter, “Clyne ‘363”) in view of Kropf U.S. Application Publication 20160094911 (cited by Applicant).

claim 17, Applicant merely broadens the scope of patent claim 1 of the patent 10051363 by at least: eliminating “lens assembly”; eliminating “board” in “audio circuit board”; varying limitation “a compressible annulus” from the patent claim to “a compressible spacer; varying “support annulus” to “support structure”; located entirely on a side of the circuit board relative to a second surface is as found in claim 1 of the patent (obvious wording variations of a compressible annulus coupled to the audio circuit board structured such that an opening in the compressible annulus is at least partially aligning with the opening in the audio circuit board, see claim 1 of the patent).

	However, claim 1 of Clyne ‘363 fails to teach wherein the support structure is comprised of a rigid material. 
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which a rigid support spider 112, such as PVC or stainless steel, is used to attach the exciter 62 and enclosure 110 to the housing 51b. Spider 112 includes a plurality of arms 114 attached to housing 51b and a support ring 116 which supports exciter enclosure 110 ( see FIGS. 7A and 7B, par [0101] see Kropf).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the underwater communication systems, underwater speakers, underwater microphone assemblies and methods taught by Kropf with the microphone assembly of Clyne ‘363 such that to obtain wherein the support structure is comprised of a rigid material as claimed in order to protects the 

	Regarding claim 18, claim 1 of Clyne ‘363 in view of Kropf teaches the microphone assembly of claim 17.  Claim 1 of Clyne ‘363 in view of Cohen, as modified, further teaches wherein the rigid material is plastic, ceramic, or metal (a rigid support spider 112, such as PVC or stainless steel, is used to attach the exciter 62 and enclosure 110 to the housing 51b, see FIGS. 7A and 7B, par [0101] see Kropf). 

21.	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Clyne U.S. Patent No. 10051363 (hereinafter, “Clyne ‘363”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant), and further in view of Dinh et al. U.S. Patent Application Publication 20110255850 (hereinafter, “Dinh”); previously cited.

Regarding claim 19, Applicant merely broadens the scope of patent claim 1 of the patent 10051363 by at least: eliminating “lens assembly”; eliminating “board” in “audio circuit board”; varying limitation “a compressible annulus” from the patent claim to “a compressible spacer; varying “support annulus” to “support structure”.
	However, claim 1 of Clyne ‘363 fails to teach wherein the compressible spacer is coupled to the second surface of the circuit board via an adhesive.
	Cohen teaches systems and methods for retaining a microphone (see Title) in which as shown in FIGS. 3A and 3B, microphone retaining block 252 may include a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for retaining a microphone taught by Cohen with the microphone assembly of Clyne ‘363 such that to obtain wherein the compressible spacer is coupled to the second surface of the circuit board via an adhesive as claimed in order to be easy to integrate into electronic devices and can provide suitable frequency responses as suggested by Cohen in paragraph [0050].
	However, claim 1 of Clyne ‘363 in view of Cohen does not explicitly disclose wherein the adhesive is a pressure sensitive adhesive.
	Dinh teaches electronic subassemblies for electronic devices (see Title) in which the end portions of housing 2012A (i.e., the peripheral metal band or other housing sidewall structures) may be provided with openings such as openings 2022 and 2024 for microphone and speaker ports and opening 2020 for an input-output data port. An opening may be formed in one of the regions 2021 for front-facing camera 26 (Fig. 2A, par [0134], see Ding).  As shown in FIG. 6, printed circuit board connectors 2076 may pressure sensitive adhesive, epoxy, or other suitable adhesive materials), solder joints, welds, press fit connections, fasteners, or other suitable attachment mechanisms (Fig. 6, par [0151], see Ding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electronic subassemblies for electronic devices taught by Ding with the microphone assembly of 1 of Clyne ‘363 in view of Cohen such that to obtain wherein the adhesive is a pressure sensitive adhesive as claimed in order to provide improved fastener mounting arrangements for printed circuit boards as suggested by Dinh in paragraph [0215].

22. 	Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Clyne U.S. Patent No. 10051363 (hereinafter, “Clyne ‘363”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, cited by Applicant) in view of Dinh et al. U.S. Patent Application Publication 20110255850 (hereinafter, “Dinh”, previously cited), and further in view of Szczech et al. U.S. Patent Application Publication 20140064546 (hereinafter, “Szczech”).
	
claim 23, Claim 1 of Clyne ‘363 in view of Cohen in view of Dinh teaches the microphone assembly of claim 19.  Claim 15 of Clyne in view of Cohen in view of Dinh, as modified, teaches all limitations of Claim 22 excepted wherein the compressible spacer comprises a front side and a back side that extend parallel to one another and the compressible spacer comprises an through hole forming an inner radius that extends from the front side to the back side. 
	Szczech teaches microphone assembly (see Title) in which Referring now to FIGS. 7-8, another example of a microphone assembly 700 is described. The microphone assembly 700 includes a grommet 702; bumps (e.g., constructed of gold); a wire bond 706; a transducer 708 (including a diaphragm 705 and back plate 707); a housing (e.g., a metal can) 710 that includes a top port or opening 703, see Figs. 7, 8, par [0057]  see Szczech); a front side and a back side that extend parallel to one another (see two surface at compression fit 730, Fig. 8; the grommet 702 is a ring that extends into the port 703 and is constructed of molded, low durometer elastomer, such as, silicone in one example (i.e., compressible; the grommet 702 is also considered as a spacer since it occupies a space between transducer 708 and housing 710, Figs. 7-8, par [0057]  see Szczech), see also opening 703 (i.e., through hole) through hole forming an inner radius that extends from the front side to the back side (see radius of opening 703 Figs. 7, 8, pars [0057-0058], see Szczech).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the microphone assembly taught by Szczech with the microphone assembly of Claim 1 of Clyne ‘363 in view of Cohen in view of Dinh such that to obtain wherein the compressible spacer comprises a front side and a back side that extend parallel to one another and the compressible spacer comprises an through hole forming an inner radius that extends from the front side to the back side claimed in order to provide a good transducer to housing seal as suggested by Szczech in paragraph [0059].

Claim Rejections - 35 USC § 103


23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



24.	Claims 1-2, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii el al. U.S. Patent Application Publication 20050179813 (hereinafter, “Fujii”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”); previously cited.

	Regarding claim 1, Fujii teaches a camera (digital camera 1, Figs. 1A, 1B, par [0142], see Fujii) comprising: 
		a housing (a main outer casing of camera 2, Figs. 1A, 1B, par [0143], see Fujii) comprising a port (microphone opening part 9, Figs. 1A, 1B, par [0144], see Fujii) configured to allow passage of sound waves from an external area of the camera to an internal area of the camera (As described above, since the microphone is equipped in .
	However, Fujii does not explicitly disclose a circuit board comprising an opening; a microphone coupled to a first surface of the circuit board adjacent to the opening; a compressible spacer coupled to a second surface of the circuit board, wherein the second surface is diametrically opposite to the first surface; and a waterproof membrane disposed between the housing and the compressible spacer.
	Cohen teaches systems and methods for retaining a microphone (see Title) in which a circuit board comprising an opening (circuit board 170, Figs. 2A, 3A, circuit board aperture 172, Fig. 3A, par [0067], see Cohen); a microphone coupled to a first surface of the circuit board (see surface of 170a on the right, Fig. 3B, see Cohen.  It is noted that in Fig. 3B, microphone 160 and circuit board portion170a being between sound channeling structure 202 and microphone retaining block 252) adjacent to the opening (microphone 160, see Fig. 3B; see microphone 160 coupled to circuit board aperture 172, Fig. 3B, par [0067], see Cohen); a compressible spacer (A tight (i.e., by compressing) seal between sound channeling structure 202 and microphone retaining block 252 (the tight seal is also considered as a spacer since it occupies a space between sound channeling structure 202 and microphone retaining block 252) may allow sound channeling structure 202 to deliver substantially all of the received sound to microphone retaining block 252 (and thus, to microphone 160, Figs. 2A, 2B, par [0057], see Cohen) located entirely on a side of the circuit board (on the left of circuit board portion170a since microphone retaining block 252  relative to a second surface (see surface of 170a on the left, Fig. 3B, see Cohen) and coupled to the second surface of the circuit (see surface of portion 170a of circuit board 170, Fig. 3B), wherein the second surface is diametrically opposite to the first surface (see both surfaces of portion 170a of circuit board 170, exactly opposite each other, Fig. 3B, par [0066], see Cohen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for retaining a microphone taught by Cohen with the camera of Fujii such that to obtain a circuit board comprising an opening; a microphone coupled to a first surface of the circuit board adjacent to the opening; a compressible spacer  located entirely on a side of the circuit board relative to a second surface and coupled to the second surface of the circuit board, wherein the second surface is diametrically opposite to the first surface as claimed in order to be easy to integrate into electronic devices and can provide suitable frequency responses as suggested by Cohen in paragraph [0050].
	Fujii in view of Cohen, as modified, further teaches a waterproof membrane (waterproof sheet 38, Fig. 5, par [0192], see Fujii) disposed between the housing (front cover frame 36, Fig. 5, par [0192], see Fujii) and the compressible spacer (flange 100 of cylindrical protection member 117, Fig. 5; the microphone 63, comprising a microphone vibration plate 115 and a microphone body 116, is protected by a cylindrical protection member 117, which is made of an elastomer material, around the outer circumference thereof and held by the microphone holding hole 62.  The upper part of the cylindrical 
 
	Regarding claim 2, Fujii in view of Cohen teaches the camera of claim 1. Fujii in view of Cohen, as modified, teaches further comprising: a support structure (sound channeling structure 202, Figs. 3A, 3B, par [0065], see Cohen) disposed between the waterproof membrane (waterproof sheet 38, Fig. 5, par [0192], see Fujii) and the compressible spacer (flange 100, Fig. 5, par [0191], see Fujii). 

	Regarding claim 7, Fujii in view of Cohen teaches the camera of claim 1.  Fujii in view of Cohen, as modified, teaches wherein the compressible spacer (A tight (i.e., by compressing) seal between sound channeling structure 202 and microphone retaining block 252 (the tight seal is also considered as a spacer since it occupies a space between sound channeling structure 202 and microphone retaining block 252) may allow sound channeling structure 202 to deliver substantially all of the received sound to microphone retaining block 252 (and thus, to microphone 160, Figs. 2A, 2B, par [0057], see Cohen) is directly coupled to the second surface of the circuit board see surface of 170a on the left, Fig. 3B, see Cohen) via an adhesive (see location of adhesive 308 and 

	Regarding claim 9, Fujii teaches a microphone (microphone 63, Figs. 2, 3, par [0161], see Fujii) comprising: 
		a port (microphone opening part 9, Figs. 1A, 1B, par [0144], see Fujii) configured to allow passage of sound waves from an external area of the camera to an internal area of the camera (As described above, since the microphone is equipped in the top surface of main outer casing of the camera as shown by the microphone opening part 9 according to the present embodiment, it is possible to input the voice of the camera user for explanation and also pick up the voice of a person being photographed in the direction therefrom (see Figs. 1A, 1B, par [0145], see Fujii).
	However, Fujii does not explicitly disclose a circuit board comprising an opening; a microphone coupled to a first surface of the circuit board adjacent to the opening; a compressible spacer coupled to a second surface of the circuit board, wherein the second surface is diametrically opposite to the first surface; and a waterproof membrane disposed between the housing and the compressible spacer.
	Cohen teaches systems and methods for retaining a microphone (see Title) in which a circuit board comprising an opening (circuit board 170, Figs. 2A, 3A, circuit board ; a microphone coupled to a first surface of the circuit board (see surface of 170a on the right, Fig. 3B, see Cohen.  It is noted that in Fig. 3B, microphone 160 and circuit board portion170a being between sound channeling structure 202 and microphone retaining block 252) adjacent to the opening (microphone 160, see Fig. 3B; see microphone 160 coupled to circuit board aperture 172, Fig. 3B, par [0067], see Cohen); a compressible spacer (A tight (i.e., by compressing) seal between sound channeling structure 202 and microphone retaining block 252 (the tight seal is also considered as a spacer since it occupies a space between sound channeling structure 202 and microphone retaining block 252) may allow sound channeling structure 202 to deliver substantially all of the received sound to microphone retaining block 252 (and thus, to microphone 160, Figs. 2A, 2B, par [0057], see Cohen) located entirely on a side of the circuit board (on the left of circuit board portion170a since microphone retaining block 252 may also include an adhesive 308 that may secure portion 170a (and thus, microphone 160, Fig. 3B, par [0066], see Cohen) to an inner surface of microphone retaining block 252) relative to a second surface (see surface of 170a on the left, Fig. 3B, see Cohen) and coupled to the second surface of the circuit (see surface of portion 170a of circuit board 170, Fig. 3B), wherein the second surface is diametrically opposite to the first surface (see both surfaces of portion 170a of circuit board 170, exactly opposite each other, Fig. 3B, par [0066], see Cohen).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the systems and methods for retaining a microphone taught by Cohen with the camera of Fujii such that to obtain a circuit board comprising an opening; a microphone coupled to a first surface of the circuit board adjacent to the opening; a compressible spacer  located entirely on a side of the circuit board relative to a second surface and coupled to the second surface of the circuit board, wherein the second surface is diametrically opposite to the first surface as claimed in order to be easy to integrate into electronic devices and can provide suitable frequency responses as suggested by Cohen in paragraph [0050].
	Fujii in view of Cohen, as modified, further teaches a waterproof membrane (waterproof sheet 38, Fig. 5, par [0192], see Fujii) disposed between the housing (front cover frame 36, Fig. 5, par [0192], see Fujii) and the compressible spacer (flange 100 of cylindrical protection member 117, Fig. 5; the microphone 63, comprising a microphone vibration plate 115 and a microphone body 116, is protected by a cylindrical protection member 117, which is made of an elastomer material, around the outer circumference thereof and held by the microphone holding hole 62.  The upper part of the cylindrical protection member 117 is integrally featured by the flange 100, also shown by FIG. 3, comprising a washer-like horizontal flange 118 and a toric vertical flange 119 extending from the inner diameter of the horizontal flange 118. The circumferential face of the vertical flange 119 is pressingly mounted onto the bottom outer peripheral surface around the microphone opening part 37 of the front cover frame 36; see par [0191], see Fujii). The motivation is in order to be easy to integrate into electronic devices and can provide suitable frequency responses as suggested by Cohen in paragraph [0050].
			
	Regarding claim 15, Fujii in view of Cohen teaches the microphone assembly of claim 9.  Fujii in view of Cohen, as modified, teaches wherein the compressible spacer (A tight (i.e., by compressing) seal between sound channeling structure 202 and is directly coupled to the second surface of the circuit board see surface of 170a on the left, Fig. 3B, see Cohen) via an adhesive (see location of adhesive 308 and sound channeling structure 202, Fig. 3B; Microphone retaining block 252 may also include an adhesive 308 that may secure portion 170a (and thus, microphone 160) to an inner surface of microphone retaining block 252. Adhesive 308 may be similar to any of adhesives 302, 304, and 306, and may include an aperture 308a that may allow sound to pass into microphone aperture 160a (FIGS. 3A and 3B, par [0066], see Cohen).
	 
25.	Claims 3, 5-6, 10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii el al. U.S. Patent Application Publication 20050179813 (hereinafter, “Fujii”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”), and further in view of Kropf U.S. Application Publication 20160094911 (cited by Applicant); previously cited.

	Regarding claim 3, Fujii in view of Cohen teaches the camera of claim 2.
	However, Fujii in view of Cohen does not explicitly disclose wherein the support structure has a mechanical stiffness greater than a mechanical stiffness of the waterproof membrane and the support structure is comprised of plastic, ceramic, or metal.
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which the acoustic ports 80 are apertures which pass through bladder 60a and are individually sealed by a respective acoustic membrane or vent 82 to prevent water from entering the ports 80 and maintain the fixed dry air inside the speaker 20b as shown in FIG. 4C. Acoustic vents 82 are individually a 0.3 mm thick silicone rubber disk which seals individual acoustic ports 80 which are 10 mm in diameter in the described embodiment (FIG. 4C, par [0087], see Kropf).  A rigid support spider 112, such as PVC or stainless steel, is used to attach the exciter 62 and enclosure 110 to the housing 51b. Spider 112 includes a plurality of arms 114 attached to housing 51b and a support ring 116 which supports exciter enclosure 110 (FIGS. 7A, 7B, par [0101], see Kropf). In the illustrated embodiment, the housing 51c has a plurality of support ribs 124 (e.g., 2, 3, 4 or more) which rigidly hold the exciter body 64 and result in improved transfer of energy from the exciter 62 to the transducer member 54 (FIG. 8B, par [0106], see Kropf). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the underwater communication systems, underwater speakers, underwater microphone assemblies and methods taught by Kropf with the camera of Fujii in view of Cohen such that to obtain wherein the support structure has a mechanical stiffness greater than a mechanical stiffness of the waterproof membrane and the support structure is comprised of plastic, ceramic, or metal as claimed in order to protects the membranes from damage due to increasing 
	 	
	Regarding claim 5, Fujii in view of Cohen teaches the camera of claim 1.	However, Fujii in view of Cohen does not explicitly disclose wherein the port comprises a first radius on an external surface of the housing and a second radius on an internal surface of the housing. 
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which the acoustic ports 80 are apertures which pass through bladder 60a and are individually sealed by a respective acoustic membrane or vent 82 to prevent water from entering the ports 80 and maintain the fixed dry air inside the speaker 20b as shown in FIG. 4C. Acoustic vents 82 are individually a 0.3 mm thick silicone rubber disk which seals individual acoustic ports 80 which are 10 mm in diameter in the described embodiment (FIG. 4C, par [0087], see Kropf); airway 148 directs the sound pressure waves received through the acoustic membrane 146 through a housing 141 of body 140 to an input port 162 and microphone 143 of microphone capsule 142 which converts the sound pressure waves into corresponding electrical signals (FIG. 11F, par [0115], see Kropf).  As shown in Fig. 11F, input port 162 having a first radius on an external surface (see radius at membrane 146, Fig. 11F) of the housing and a second radius (see radius at microphone capsule 142, Fig. 11F) on an internal surface of the housing (141, see FIG. 11F, par [0115] see Kropf).
wherein the port comprises a first radius on an external surface of the housing and a second radius on an internal surface of the housing as claimed in order to protects the membranes from damage due to increasing water pressure on the outside of the membranes when descending as suggested by Kropf in paragraph [0130].

	Regarding claim 6, Fujii in view of Cohen in view of Kropf teaches the camera of claim 5.  Fujii in view of Cohen in view of Kropf, as modified, teaches wherein the first radius (see radius at membrane 146, Fig. 11F) is greater than the second radius of the housing (see radius at microphone capsule 142, Fig. 11F, par [0115] see Kropf).
		
	Regarding claim 10, Fujii in view of Cohen teaches the microphone assembly of claim 9. Fujii in view of Cohen, as modified, teaches further comprising: a support structure (sound channeling structure 202, Figs. 3A, 3B, par [0065], see Cohen) disposed between the waterproof membrane (waterproof sheet 38, Fig. 5, par [0192], see Fujii) and the compressible spacer (flange 100, Fig. 5, par [0191], see Fujii).
	However, Fujii in view of Cohen does not explicitly disclose and  the support structure is comprised of plastic, ceramic, or metal. 
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which a rigid support 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the underwater communication systems, underwater speakers, underwater microphone assemblies and methods taught by Kropf with the camera of Fujii in view of Cohen such that to obtain and the support structure is comprised of plastic, ceramic, or metal as claimed in order to protects the membranes from damage due to increasing water pressure on the outside of the membranes when descending as suggested by Kropf in paragraph [0130].

	Regarding claim 11, this claim has similar limitations as Claim 3.  Therefore it is interpreted and rejected under for the reasons set forth in the rejection of Claim 3.

	Regarding claim 13, Fujii in view of Cohen teaches the microphone assembly of claim 10.  However, Fujii in view of Cohen does not explicitly disclose wherein the port comprises a first radius and the support structure comprises a second radius. 
	Kropf teaches underwater communication systems, underwater speakers, underwater microphone assemblies and methods (see Title) in which the acoustic ports 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the underwater communication systems, underwater speakers, underwater microphone assemblies and methods taught by Kropf with the camera of Fujii in view of Cohen such that to obtain wherein the port comprises a first radius and the support structure comprises a second radius as claimed in order to protects the membranes from damage due to increasing water pressure on the outside of the membranes when descending as suggested by Kropf in paragraph [0130]

	Regarding claim 14, Fujii in view of Cohen in view of Kropf teaches the microphone assembly of claim 13.  Fujii in view of Cohen in view of Kropf, as modified, wherein the second radius (see radius at membrane 146, Fig. 11F) is greater than the first radius of the housing (see radius at microphone capsule 142, Fig. 11F, par [0115] see Kropf).

26. 	Claims 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii el al. U.S. Patent Application Publication 20050179813 (hereinafter, “Fujii”) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”), and further in view of Dinh et al. U.S. Patent Application Publication 20110255850 (hereinafter, “Dinh”); previously cited.
	
	Regarding claim 8, Fujii in view of Cohen teaches the camera of claim 7.  However, Fujii in view of Cohen does not explicitly disclose wherein the adhesive is a pressure sensitive adhesive.
	Dinh teaches electronic subassemblies for electronic devices (see Title) in which the end portions of housing 2012A (i.e., the peripheral metal band or other housing sidewall structures) may be provided with openings such as openings 2022 and 2024 for microphone and speaker ports and opening 2020 for an input-output data port. An opening may be formed in one of the regions 2021 for front-facing camera 26 (Fig. 2A, par [0134], see Ding).  As shown in FIG. 6, printed circuit board connectors 2076 may be used to physically and electrically connect flex circuits 2082A and 2082B to printed circuit board 2074. Dashed lines 2072 show where bracket-shaped cowlings and foam may be provided to help secure connectors 2076. As described in connection with FIG. 5, cowlings may be connected to printed circuit board 2074 using bonds formed from pressure sensitive adhesive, epoxy, or other suitable adhesive materials), solder joints, welds, press fit connections, fasteners, or other suitable attachment mechanisms (Fig. 6, par [0151], see Ding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electronic subassemblies for electronic devices taught by Ding with the camera of Fujii in view of Cohen such that to obtain wherein the adhesive is a pressure sensitive adhesive as claimed in order to provide improved fastener mounting arrangements for printed circuit boards as suggested by Dinh in paragraph [0215].
	
	Regarding claim 16, this claim has similar limitations as Claim 8.  Therefore it is interpreted and rejected under for the reasons set forth in the rejection of Claim 8.

27.	Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”) Fujii el al. U.S. Patent Application Publication 20050179813 (hereinafter, “Fujii”); previously cited.

	Regarding claim 17, Cohen teaches microphone assembly (including microphone 160, Figs. 1B, 3A, 3B; see pars [0052], [0066], see Cohen) comprising: 
		a microphone (microphone 160, Figs. 1B, 3A, 3B; see pars [0052], [0066], see Cohen) coupled to a first surface of a circuit board; 
		a microphone (microphone 160, Figs. 1B, 3A, 3B; see pars [0052], [0066], see Cohen) coupled to a first surface of the circuit board (microphone 160, see Fig. 3A; see microphone 160 coupled to circuit board facing microphone 160, Fig. 3A, par [0067], see Cohen); 
		a compressible spacer (A tight (i.e., by compressing) seal between sound channeling structure 202 and microphone retaining block 252 (the tight seal is also considered as a spacer since it occupies a space between sound channeling structure 202 and microphone retaining block 252) may allow sound channeling structure 202 to deliver substantially all of the received sound to microphone retaining block 252 (and thus, to microphone 160, Figs. 2A, 2B, par [0057], see Cohen) located entirely on a side of the circuit board (on the left of circuit board portion170a since microphone retaining block 252 may also include an adhesive 308 that may secure portion 170a (and thus, microphone 160, Fig. 3B, par [0066], see Cohen) to an inner surface of microphone retaining block 252) relative to a second surface (see surface of 170a on the left, Fig. 3B, see Cohen) and coupled to the second surface of the circuit (see surface of portion 170a of circuit board 170, Fig. 3B), wherein the second surface is diametrically opposite to the first surface (see both surfaces of portion 170a of circuit board 170, exactly opposite each other, Fig. 3B, par [0066], see Cohen).
	However, Cohen does not explicitly disclose a waterproof membrane; and a support structure disposed between the waterproof membrane and the compressible spacer.
	Fujii teaches camera and electronic apparatus (see Title) in which a waterproof membrane (waterproof sheet 38, Fig. 5, par [0192], see Fujii); flange 100 of cylindrical a rigid material) for assembly extends from the left end of the front cover unit 2a to the upper position thereof where the strobe flash window 25 is located and is fixed to the inside of the front cover panel 22 by using an adhesive (par [0151], see Fujii).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the camera and electronic apparatus taught by Fujii with the microphone assembly of Cohen such that to obtain a waterproof membrane; and a support structure disposed between the waterproof membrane and the compressible spacer as claimed in for purpose of eliminating a need to install a member to cover up ventilation holes for maintaining appearance, and hence making a whole main apparatus compact and ease of use as suggested by Fujii in paragraph [0199].
	  
claim 18,  Cohen in view of Fujii teaches the microphone assembly of claim 17.   Cohen in view of Fujii as modified, teaches wherein the rigid material is plastic, ceramic, or metal  (plastic resin, front cover frame 36 made of plastic resin (i.e., a rigid material) for assembly extends from the left end of the front cover unit 2a to the upper position thereof where the strobe flash window 25 is located and is fixed to the inside of the front cover panel 22 by using an adhesive (par [0151], see Fujii). 

28.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, previously cited) in view of Fujii el al. U.S. Patent Application Publication 20050179813 (hereinafter, “Fujii”, previously cited), and further in view of Dinh et al. U.S. Patent Application Publication 20110255850 (hereinafter, “Dinh”, previously cited).
 
	Regarding claim 19, Cohen in view of Fujii teaches the microphone assembly of claim 17.  Cohen in view of Fujii as modified, teaches wherein the compressible spacer A tight (i.e., by compressing) seal between sound channeling structure 202 and microphone retaining block 252 (the tight seal is also considered as a spacer since it occupies a space between sound channeling structure 202 and microphone retaining block 252) may allow sound channeling structure 202 to deliver substantially all of the received sound to microphone retaining block 252 (and thus, to microphone 160, Figs. 2A, 2B, par [0057], see Cohen) is directly coupled to the second surface of the circuit board see surface of 170a on the left, Fig. 3B, see Cohen) via an adhesive (see location of adhesive 308 and sound channeling structure 202, Fig. 3B; Microphone retaining 
	However, Cohen in view of Fujii does not explicitly disclose wherein the adhesive is a pressure sensitive adhesive.
	Dinh teaches electronic subassemblies for electronic devices (see Title) in which the end portions of housing 2012A (i.e., the peripheral metal band or other housing sidewall structures) may be provided with openings such as openings 2022 and 2024 for microphone and speaker ports and opening 2020 for an input-output data port. An opening may be formed in one of the regions 2021 for front-facing camera 26 (Fig. 2A, par [0134], see Ding).  As shown in FIG. 6, printed circuit board connectors 2076 may be used to physically and electrically connect flex circuits 2082A and 2082B to printed circuit board 2074. Dashed lines 2072 show where bracket-shaped cowlings and foam may be provided to help secure connectors 2076. As described in connection with FIG. 5, cowlings may be connected to printed circuit board 2074 using bonds formed from adhesive (e.g., pressure sensitive adhesive, epoxy, or other suitable adhesive materials), solder joints, welds, press fit connections, fasteners, or other suitable attachment mechanisms (Fig. 6, par [0151], see Ding).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the electronic subassemblies for electronic devices taught by Ding with the microphone assembly of Cohen in view of wherein the adhesive is a pressure sensitive adhesive as claimed in order to provide improved fastener mounting arrangements for printed circuit boards as suggested by Dinh in paragraph [0215].

29. 	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii el al. U.S. Patent Application Publication 20050179813 (hereinafter, “Fujii”, previously cited) in view of Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, previously cited), and further in view of Szczech et al. U.S. Patent Application Publication 20140064546 (hereinafter, “Szczech”).

	Regarding claim 22, Fujii in view of Cohen teaches the microphone assembly of claim 15.  Fujii in view of Cohen, as modified, teaches wherein the compressible spacer forming a through hole that extends from a front side of the compressible spacer to a back side of the compressible spacer (see through hole along broken line A via sound channeling structure 202, Fig, 3B, see Cohen) so that the sound waves are allowed to pass through the compressible spacer (A tight (i.e., by compressing) seal between sound channeling structure 202 and microphone retaining block 252 (the tight seal is also considered as a spacer since it occupies a space between sound channeling structure 202 and microphone retaining block 252) may allow sound channeling structure 202 to deliver substantially all of the received sound to microphone retaining block 252 (and thus, to microphone 160, Figs. 2A, 2B, par [0057], see Cohen); Adhesive 308 may be similar to 
	However, Fujii in view of Cohen does not explicitly disclose wherein the compressible spacer is a compressible annulus that is circular in shape and includes an inner radius. 
	Szczech teaches microphone assembly (see Title) in which Referring now to FIGS. 7-8, another example of a microphone assembly 700 is described. The microphone assembly 700 includes a grommet 702; bumps (e.g., constructed of gold); a wire bond 706; a transducer 708 (including a diaphragm 705 and back plate 707); a housing (e.g., a metal can) 710 that includes a top port or opening 703, see Figs. 7, 8, par [0057]  see Szczech); the grommet 702 is a ring that extends into the port 703 and is constructed of molded, low durometer elastomer, such as, silicone in one example (i.e., compressible), see also opening 703 (i.e., annulus) that is circular in shape and includes an inner radius (see radius of opening 703, Figs. 7, 8, pars [0057-0058], see Szczech).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the microphone assembly taught by Szczech with the microphone assembly of Fujii in view of Cohen such that to obtain wherein the compressible spacer is a compressible annulus that is circular in shape and includes an inner radius as claimed in order to provide a good transducer to housing seal. as suggested by Szczech in paragraph [0059].

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. U.S. Patent Application Publication 20140072141 (hereinafter, “Cohen”, previously cited) in view of Fujii el al. U.S. Patent Application Publication 20050179813 (hereinafter, “Fujii”, previously cited) in view of Dinh et al. U.S. Patent Application Publication 20110255850 (hereinafter, “Dinh”, previously cited), and further in view of Szczech et al. U.S. Patent Application Publication 20140064546 (hereinafter, “Szczech”).

	Regarding claim 23, Cohen in view of Fujii in view of Dinh teaches the microphone assembly of claim 19.  Cohen in view of Fujii in view of Dinh, as modified, teaches wherein the compressible spacer (A tight (i.e., by compressing) seal between sound channeling structure 202 and microphone retaining block 252 (the tight seal is also considered as a spacer since it occupies a space between sound channeling structure 202 and microphone retaining block 252) may allow sound channeling structure 202 to deliver substantially all of the received sound to microphone retaining block 252 (and thus, to microphone 160, Figs. 2A, 2B, par [0057], see Cohen); Adhesive 308 may be similar to any of adhesives 302, 304, and 306, and may include an aperture 308a that may allow sound to pass into microphone aperture 160a (Fig. 3B, par [0066], see Cohen) comprises a through hole (see through hole along broken line A via sound channeling structure 202, Fig, 3B, see Cohen).
	However, Cohen in view of Fujii in view of Dinh does not explicitly disclose wherein the compressible spacer comprises a front side and a back side that extend parallel to one another and the compressible spacer comprises an through hole forming an inner radius that extends from the front side to the back side. 
	Szczech teaches microphone assembly (see Title) in which Referring now to FIGS. 7-8, another example of a microphone assembly 700 is described. The microphone assembly 700 includes a grommet 702; bumps (e.g., constructed of gold); a wire bond 706; a transducer 708 (including a diaphragm 705 and back plate 707); a housing (e.g., a metal can) 710 that includes a top port or opening 703, see Figs. 7, 8, par [0057]  see Szczech); a front side and a back side that extend parallel to one another (see two surface at compression fit 730, Fig. 8; the grommet 702 is a ring that extends into the port 703 and is constructed of molded, low durometer elastomer, such as, silicone in one example (i.e., compressible; the grommet 702 is also considered as a spacer since it occupies a space between transducer 708 and housing 710, Figs. 7-8, par [0057]  see Szczech), see also opening 703 (i.e., through hole) through hole forming an inner radius that extends from the front side to the back side (see radius of opening 703 Figs. 7, 8, pars [0057-0058], see Szczech).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the microphone assembly taught by Szczech with the microphone assembly of Fujii in view of Cohen such that to obtain wherein the compressible spacer comprises a front side and a back side that extend parallel to one another and the compressible spacer comprises an through hole forming an inner radius that extends from the front side to the back side claimed in order to provide a good transducer to housing seal, as suggested by Szczech in paragraph [0059].

Response to Arguments

31.	Applicant's arguments with respect to claims 1-3, 5-11, 13-19, and 21-23 have been considered but are moot in view of the new grounds of rejection. It is noted that the rejections currently based on embodiment in Figure 3B in which a compressible spacer (A tight (i.e., by compressing) seal between sound channeling structure 202 and microphone retaining block 252 (the tight seal is also considered as a spacer since it occupies a space between sound channeling structure 202 and microphone retaining block 252) may allow sound channeling structure 202 to deliver substantially all of the received sound to microphone retaining block 252 (and thus, to microphone 160, Figs. 2A, 2B, par [0057], see Cohen) located entirely on a side of the circuit board (on the left of circuit board portion170a since microphone retaining block 252 may also include an adhesive 308 that may secure portion 170a (and thus, microphone 160, Fig. 3B, par [0066], see Cohen) to an inner surface of microphone retaining block 252) relative to a second surface (see surface of 170a on the left, Fig. 3B, see Cohen) and coupled to the second surface of the circuit (see surface of portion 170a of circuit board 170, Fig. 3B), wherein the second surface is diametrically opposite to the first surface (see both surfaces of portion 170a of circuit board 170, exactly opposite each other, Fig. 3B, par [0066], see Cohen). 

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if overcome the nonstatutory double patenting rejections.
 
Conclusion


33.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532.  The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.P.T/Examiner, Art Unit 2654 

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654